Citation Nr: 1122929	
Decision Date: 06/15/11    Archive Date: 06/28/11

DOCKET NO.  09-12 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a residuals of a head injury, claimed as a cerebral contusion.

2.  Entitlement to service connection for residuals of a head injury, claimed as a cerebral contusion.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife



ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1970 to June 1972.  He also had service in the National Guard.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which, in pertinent part, denied the Veteran's request to reopen his claim for service connection for a cerebral contusion.

In a May 2008 notice of disagreement (NOD), the Veteran indicated that he wished to appeal the denial of his request to reopen his claim for service connection for a cerebral contusion.  Only the instant claim is therefore before the Board for its consideration.

The Veteran testified before the undersigned at an April 2011 RO (Travel Board) hearing.  A hearing transcript has been associated with the claims file.

The issue of entitlement to service connection for residuals of a head injury is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for a head injury was last denied in an unappealed December 1975 rating decision as the record did not establish that there were permanent residuals or a chronic disability that were related to his in-service head injury.

2.  Evidence submitted since the December 1975 rating decision includes information pertaining to a fact necessary to substantiate the claim, the absence of which was the basis of the previous denial.


CONCLUSIONS OF LAW

1.  The December 1975 rating decision that denied service connection for residuals of a head injury is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.105(a) (2010).

2.  Evidence received since the December 1975 rating decision denying service connection for residuals of a head injury is new and material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2010).  

The VCAA is not applicable where further assistance would not aid a veteran in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision with regards to the Veteran's request to reopen his claim for service connection, further assistance is unnecessary to aid the Veteran in substantiating the aspects of the claim decided in this decision.

Service Connection Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Grober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

New and Material Evidence Criteria

A decision of the RO becomes final if a notice of disagreement is not received within one year of the notice of that decision.  38 U.S.C.A. § 7105(c).  A finally adjudicated claim will be reopened if new and material evidence is received.  38 U.S.C.A. § 5108.

In deciding whether new and material evidence has been submitted VA looks to the evidence received since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence is defined as existing evidence not previously submitted to VA and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The newly presented evidence is presumed to be credible for purposes of determining whether or not it is new and material.  Savage, supra

Residuals of a Head Injury Claim

A December 1975 rating decision denied the Veteran's claim for service connection for a head injury as the record was negative for evidence of residuals of an in-service head injury.  A notice of disagreement was not received within one year of notification of this rating decision, thus rendering it "final" under 38 U.S.C.A. § 7105(c).

Evidence considered in the December 1975 rating decision includes the Veteran's service treatment records, an August 1971 civilian police report and a July 1975 VA examination.

An April 1969 service entrance examination was negative for any relevant abnormalities and the Veteran denied memory loss in an accompanying April 1969 Report of Medical History (RMH).  An August 1971 hospitalization summary noted that the Veteran had been admitted following a motorcycle accident during which he sustained a facial trauma and was rendered unconscious.  He was transported to the hospital where he was unresponsive to all stimuli and diagnosed with a cerebral concussion.  

Initially, he was un-arousable except to extremely deep painful stimuli.   He was walking, talking and eating in a normal manner approximately seven days after admission.  Physical examination reveals retrograde amnesia regarding the events of the evening of his accident and cranial nerves were intact.  A skull series was within normal limits.  Revised diagnoses included a cerebral concussion.

A June 1972 service discharge examination was negative for any relevant abnormalities.  The Veteran reported being hospitalized in 1971 following a motorcycle accident and denied memory loss in an accompanying RMH.

An August 1971 civilian police report indicates that the Veteran was riding on a motorcycle that struck a curb while traveling at a high rate of speed and weaving in and out of traffic.  The driver of this motorcycle was killed and the Veteran sustained multiple injuries, including a concussion.

A July 1975 Report of Accident Injury completed by the Veteran detailed his August 1971 motorcycle accident.  The Veteran indicated that he was riding in a motorcycle with a friend after working hours on ship when the bike hit a curb, causing both individuals to be thrown.  His friend died in this incident and he suffered multiple injuries, including a concussion, as a result.

A July 1975 VA examination found that the Veteran to have a good recall as to recent events, to have a good memory of dates and noted that he did not appear confused.  The examiner also noted that the Veteran had a "good personality," that he seemed mentally competent and that he had no definite "jinglings of confusion."  The pertinent diagnosis was a history of concussion with no residuals.

In an administrative decision in November 1975, the RO determined that injuries sustained in the August 1971 motorcycle accident were incurred in the line of duty.

Evidence received since the December 1975 rating decision includes the Veteran's subsequently created National Guard records, various private treatment records and a May 2008 statement from the Veteran's wife.  The Veteran also offered testimony at the April 2011 hearing.

An October 1977 National Guard entrance examination was negative for any relevant abnormalities.  The Veteran denied memory loss in an accompanying RMH.  He denied memory loss in a January 1982 RMH, a March 1986 RMH, a January 1990 RMH, a January 1994 RMH, a November 1998 RMH and an August 2003 RMH.  An April 2008 Memorandum indicates that the Veteran was no longer fit for duty due to being medically disqualified, but did not describe the factual basis of this determination.  An April 2008 National Guard discharge examination was negative for any relevant abnormalities and the Veteran reported a head injury, memory loss or amnesia in an accompanying RMH.

A May 2008 statement from the Veteran's wife indicates that she had been married to him for 32 years and that he experienced various memory difficulties.  He used an herbal remedy to improve his memory and had had medical treatment for the issue without success.

A June 2008 private treatment note shows that the Veteran's cranial nerves were found to be intact.

At a February 2011 VA psychiatric examination the Veteran's memories of his in-service motorcycle accident were "very blurred" and he did not recall much detail about the incident.  Mental status examination found his thought processes to be intact.  He had good judgment and memory.  The pertinent diagnosis was anxiety disorder.  The RO subsequently granted service connection for that disorder.

During the April 2011 hearing, the Veteran testified that he had had difficulty remembering details about his in-service motorcycle accident through the years.  He became confused at times and had occasional headaches.  He did not have blurred vision or seizures.  His wife testified that he had difficulty with his memory, staying on task and in "navigating around town."  She had known him for 36 years and had "always" noticed these symptoms.

The December 1975 rating decision continued the denial of the Veteran's claim for service connection for a head injury as the record did not establish that the record did not show current residuals of the in-service head injury.  The newly submitted National Guard records as well as statements from the Veteran's wife report current memory loss.  The Veteran also has detailed current memory loss.  As such, this evidence pertains to a necessary element of service connection that was found to be lacking in the previous denial, namely the element of a current disability.  

The Veteran and his wife have reported that this symptom has been present since service, and have thereby provided competent evidence that it might be related to service.  Hence the evidence creates a reasonable possibility of substantiating the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010) (holding that evidence creates a reasonable possibility of substantiating a claim, if it would trigger VA's duty to provide an examination). Accordingly, the claim is reopened.


ORDER

New and material evidence having been received; the claim for service connection for residuals of a head injury, claimed as a head contusion is reopened.


REMAND

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that 'indicate' that a current disability 'may be associated' with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon at 83.  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon at 83.

A veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon at 83.  The threshold for finding a link between current disability and service is low. Locklear, supra; McLendon at 83.

Service treatment records and other related records document the Veteran's in-service motorcycle accident and his diagnosed concussion.  Post-service records were negative for complaints of memory loss until April 2008.  However, the Veteran's wife testified that he has displayed symptoms of memory difficulties for as long as she has known him, which was just after service discharge.  The Veteran also testified regarding his general confusion and memory difficulties.  A VA examination is required to determine the nature and etiology of the Veteran's claimed residuals of a head injury.

In a May 2008 statement, the Veteran's wife indicates that after service the Veteran had had treatment at Madigan Hospital (Madigan Army Medical Center) for memory difficulties.  The Veteran, however, testified during his April 2011 hearing that he had not had any formal treatment for residuals of the head injury since service.  Clarification of whether the Veteran has received treatment at Madigan Hospital or other facility required and any such identified treatment records should be obtained as they would be relevant to the instant claims.  38 U.S.C.A. § 5103(a).  

In addition, the Veteran completed an authorization in January 2007 to allow VA to obtain records related to his in-service hospitalization at Long Beach Naval Station Hospital following his motorcycle accident.  Only the discharge summary for the in-service hospitalization is located in the claims file.  As these record may be relevant in determining the severity of the Veteran's in-service head injury and have been properly identified, they must be obtained.  38 U.S.C.A. § 5103(a).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain any additional hospitalization records from the Long Beach Naval Station Hospital for the period beginning in August 1971.

All efforts to obtain these records should be documented in the claims file.  If these records are unavailable, the Veteran should be informed of their unavailability and of the efforts made to obtain them.

2.  The RO/AMC should ask the Veteran to clarify whether he received treatment for residuals of a head injury at the Madigan Army Medical Center as indicated by his wife in a May 2008 statement.  If so, these treatment records should be obtained.

All efforts to obtain any such records should be documented in the claims file.  .  If these records are unavailable, the Veteran should be informed of their unavailability and of the efforts made to obtain them.

3.  Following the completion of the above development, the Veteran should be afforded a VA examination to determine whether he suffers from current residuals of a head injury that were the result of his in-service concussion.

The examiner should review the claims folder and acknowledge such review in the examination report or addendum.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current residuals of a head injury had its onset in service or is otherwise related to a disease or injury in active duty, including the August 1971 concussion sustained in a motorcycle accident.

The examiner should provide a rationale for this opinion.

If the examiner cannot provide an opinion without resorting to speculation, the examiner must provide a rationale as to why this is so, and must indicate what if any additional evidence would permit an opinion to be made.

The examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a rationale for doing so.

4.  The RO/AMC should review the examination report(s) to ensure that it (they) contain all information and opinions requested in this remand and that any recommended additional examination and testing has been conducted.

5.  If any claim on appeal remains denied, the RO/AMC should issue a supplemental statement of the case before returning the case to the Board, if otherwise in order

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


